Citation Nr: 0018787	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral foot problems 
to include right great toe numbness.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel






INTRODUCTION

The veteran had verified service from June 1963 to September 
1966, from July 1967 to August 1974, and from January 1983 to 
November 1991.  The veteran was honorably discharged from 
service.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, dated in November 
1992 reflects the appointment of the Washington Department of 
Veterans Affairs.  The record on appeal also reflects that 
the veteran relocated to Texas after initiating his appeal 
without appointing a new representative.  In accordance with 
38 C.F.R. § 20.602 (1999), a properly filed designation made 
prior to appeal will continue to be honored, unless it has 
been revoked by the appellant/ veteran or unless the 
representative has properly withdrawn.  There is no 
indication that either event has occurred.  In April 2000, 
the Board sent a letter to the veteran's last known address 
seeking to clarify the status of his representation on 
appeal.  The claims folder is silent as regards a response 
from the veteran.  Further, the VA letter was not returned by 
the United States Postal Service as undeliverable indicating 
non-receipt by the veteran.  Thus, in the absence of evidence 
to the contrary and in accordance with applicable law, the 
recognized Veterans Service Organization for the purpose of 
this appeal is as recorded above.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  






FINDING OF FACT

The claim of entitlement to service connection for bilateral 
foot problems to include right great toe numbness is not 
supported by cognizable medical evidence showing a current 
disability related to his period of service. 



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
foot problems to include right great toe numbness is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral foot problems began 
during his last period of active military service, April 1987 
to February 1991.  He also asserts that every time he saw a 
physician regarding his [service-connected] knees, he also 
asked about his foot problems.  In addition, he asserts that 
the reasons for a lack of medical treatment are that (1) for 
almost 2 years after separating from service he had no 
insurance, and (2) he was told by VA that he was not eligible 
for VA treatment until he was in receipt of "disability" 
for his foot.  The veteran believes that once his 
rehabilitation program is completed and he returns to work 
his feet will flare up again.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  

In a claim to establish service connection, a claimant is 
always obligated to present evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The threshold 
question to be answered is whether the veteran has presented 
evidence that the claim is well-grounded; that is, that the 
claim is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); McManaway v. West, 13 Vet. App. 60 (1999).  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him in the development of the 
claim.  See Hensley v. West, No. 99-7029, slip op. at 10 
(Fed. Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997)); see also 38 U.S.C.A. 5107(a) 
(West 1991).  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra); see also Hensley (Burke) v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In brief, service medical records for the first period of 
active military service, June 1963 to September 1966, are 
silent as regards complaints of or treatment for bilateral 
foot problems.  Service medical records for the second period 
of active service, July 1967 to August 1974, are similarly 
silent.  Naval reserve records dated between August 1978 and 
October 1982 are silent as regards complaints of or treatment 
for bilateral foot problems.  

Service medical records for the third period of active 
service, January 1983 to November 1991, reflect complaints of 
and treatment for bilateral foot problems in November 1990.  
In relevant part, the veteran complained that his feet burned 
after working all day and he had a history of degenerative 
joint disease of the knees and spine.  He was on no 
medications and complained of morning stiffness from 5 to 35 
minutes [in duration].  The report of examination reflects, 
inter alia, osteoarthritis, bilateral knees, and cervical 
arthritis with pinch nerve.  Feldene was prescribed and quad 
[strengthening] exercises were ordered.  A subsequent 
evaluation in November 1990 reflects evaluation for 
osteoarthritis, bilateral knees, and cervical spine.  The 
plan included physical therapy, bilateral shoe inserts, and 
Voltaren.  In pertinent part, a comprehensive orthopedic 
consult dated in December 1990 reflects by veteran's report 
that his knee pain had increased in the past 5 months with 
associated "plantar feet pains up to 8/10."  The physical 
evaluation reflected, inter alia, callus second metatarsal 
heads of feet - "?" over pronation, [and] tight heel cords.  
In relevant part, the assessment reflects, inter alia, 
bilateral foot pain - "?" secondary to over pronation, feet 
or other etiology - needs more evaluation.  The treatment 
plan included, inter alia, discussing the case with 
orthopedics and foot orthotics.  In relevant part, physical 
therapy treatment records dated between December 1990 and 
February 1991 reflect that the veteran was evaluated at least 
2 to 3 times a week and that he received heel cord and 
plantar stretch exercises.  He was to get foot orthotics.  An 
early February 1991 entry reflects that the plantar foot 
pains had improved, however, the veteran was not walking as 
much.  The separation examination accorded the veteran in 
February 1991 is silent as regards bilateral foot complaints 
or a diagnosis thereof.  

In March 1991, the veteran filed a claim for compensation and 
pension benefits that reported treatment for bilateral foot 
problems that began in 1990.  

On VA compensation and pension examination in January 1992, 
the veteran reported that the big toe on his right foot was 
numb.  The compensation and pension examination reflects that 
there was no edema of the extremities.  The reflexes were 2+ 
and equal throughout.  The motor strength was 5/5 in all four 
extremities.  The sensory examination related that the 
vibratory sense was intact.  Pinprick sensation was decreased 
in the right lower extremity, diffusely.  Walking on his toes 
and heels was performed without difficulty.  The impression 
reflects, inter alia, history of intermittent low back pain, 
with a decrease in pinprick sensation in the right lower 
extremity and the right great toe.  The veteran was accorded 
an EMG and nerve conduction study of the right upper and 
right lower extremity in January 1992.  At that time, the 
veteran complained of radicular pain in the right leg when he 
sat and also numbness in the right big toe.  The EMG 
interpretations reflected, inter alia, no evidence of 
peripheral neuropathy; no definite evidence of right lumbar 
or S1 radiculopathy, but there was evidence to suggest right 
L5, S1 nerve root irritations.  These reports are silent as 
to whether the clinical findings are related to the veteran's 
military service.  

A fundamental predicate for a well-grounded claim is that 
there is medical evidence of a current disability, in this 
case, bilateral foot problems that are related to his 
military service.  See Caluza v. Brown, 7 Vet. App. 489, 504, 
506 (1995).  Although the veteran was treated for bilateral 
foot pain just prior to separating from service, the 
separation examination dated in February 1991 is silent as 
regards foot complaints.  Similarly, the 1992 compensation 
and pension examination is silent as regards complaints of or 
findings of bilateral plantar foot pain, tight heel cords, 
over pronation as shown in service, or any indication that 
shoe inserts/ orthotics were in use as had been prescribed in 
service.  At most, the service records demonstrated an acute 
condition that has since resolved itself as the present 
complaint of right great toe numbness was not shown in 
service.  Further, competent medical evidence has not related 
the right toe numbness to an incident in service or any 
service-connected disability.  

The Board acknowledges the veteran's report that he received 
no treatment for the bilateral foot problems immediately 
after service because he had no insurance.  However, the 
veteran has not presented any evidence, other than his own 
statements, since that time to demonstrate that he currently 
has a bilateral foot problem or any foot problem that is 
related to his military service.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The veteran cannot meet his 
initial burden by relying on his own opinion as to medical 
matters.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Simply, the veteran has not presented evidence of incurrence 
or a nexus to service to establish that his claim for service 
connection for bilateral foot problems to include right great 
toe numbness is plausible.  See Caluza and Savage, both 
supra.  Therefore, the claim for service connection for 
bilateral foot problems to include right great toe numbness 
is not well-grounded and must be denied.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

As reasoned above, if the veteran fails to submit evidence in 
support of a plausible claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well-grounded).  Notwithstanding that, the VA has 
an obligation under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the veteran of the evidence necessary to complete his 
application for VA benefits.  See Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

At this juncture, the Board addresses the veteran's 
contention that once he resumes working, his feet will flare 
up.  As the evidence presently before the Board is not 
indicative of a foot disability related to service, the 
veteran is informed that he may resubmit an application for 
compensation at any time.  However, the evidence to support 
the claim must reflect that the claimed disability is related 
to his military service or his service-connected 
disabilities.  The veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for bilateral 
foot problems.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Graves v. Brown, 8 Vet. App. 522, 524 (1996).  


ORDER

Service connection for bilateral foot problems is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



